United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                    August 22, 2014

                                         Before

                           RICHARD A. POSNER, Circuit Judge

                           JOEL M. FLAUM, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐2905

UNITED STATES OF AMERICA,                  Appeal from the United States District Court
          Plaintiff–Appellee,              for the Northern District of Illinois,
                                           Eastern Division
      v.
                                           No. 10 CR 896‐1
NORVELL MOORE,
         Defendant–Appellant.              John F. Grady, Judge.


                                       O R D E R

      The opinion issued in the above‐entitled case on August 19, 2014, is hereby

amended as follows: 

              On page 15, line 6, “unanimity of its verdicts on Counts One
              and Two” should be changed to “unanimity of its verdicts
              on Counts Two and Three”.

              On page 16, line 4, “a new trial on Counts One and Two”
              should be changed to “a new trial on Counts Two and
              Three”.